 1   David J. Merrill
     Nevada Bar No. 6060
 2   David J. Merrill, P.C.
     10161 Park Run Drive, Suite 150
 3   Las Vegas, Nevada 89145
     Telephone: (702) 566-1935
 4   E-mail: david@djmerrillpc.com
     Attorney for Plaintiff
 5
 6

 7
                                UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9   LAS VEGAS REGIONAL SURGERY                                2:18-CV-00093-RFB-(NJK)
     CENTER, L.P., a Nevada limited partnership,
10
                   Plaintiff,                          Stipulation and Order to Extend Time to File
11                                                      Response to Defendant’s Motion to Dismiss
           vs.                                         Plaintiff’s First Amended Complaint Pursuant
12                                                       to F.R.C.P. Rule 12(b)(6) and the Reply in
     BLUE CROSS OF COLORADO, a business                                    Support
13   organization, form unknown, and DOES 1–10,
                                                                     (First Request)
14                 Defendants.
15
            In accordance with LR IA 6-1, LR 7-1(a), and 7-2, the parties stipulate as
16
     follows:
17
            1.     On October 9, 2018, Rocky Mountain Hospital and Medical Service,
18
     Inc. doing business as Anthem Blue Cross and Blue Shield, erroneously named as
19
     Blue Cross of Colorado, filed Defendant’s Notice of Motion and Motion to Dismiss
20
     Plaintiff’s First Amended Complaint Pursuant to F.R.C.P. Rule 12(b)(6) and 12(e)
21
     (ECF No. 32). In accordance with LR 7-2(b), the plaintiff, Las Vegas Regional
22
     Surgery Center, L.P., has up to and including October 23, 2018, to file a response to
23
     the motion. And Blue Cross would then have until October 30, 2018, to file a reply
24
     in support of the motion to dismiss.
25
26
27

28
                                                   1
 1         2.     Because counsel for Las Vegas Regional Surgery Center has been and
 2   will be traveling, he asked for an extension of time until November 6, 2018, to file a
 3   response to the motion. Blue Cross agreed to the extension.
 4         3.     But because Blue Cross’s counsel will be out of the office on November
 5   13 (the new deadline for it to file a reply) she asked for an extension of time until
 6   November 15, 2018, to file the reply. Las Vegas Regional Surgery Center agreed to
 7   the extension.
 8         4.     The parties have agreed to these extensions for good cause and not
 9   solely for the purpose of delay.
10         5.     This is the first request for an extension of time to file an opposition to
11   the motion to dismiss.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28
                                                2
 1           6.   Hence the parties stipulate that Las Vegas Regional Surgery Center
 2   shall have up to and including November 6, 2018, to file a response to the motion.
 3   And Blue Cross may file a reply in support of the motion on or before November 15,
 4   2018.
 5           DATED this 22nd day of October 2018.
 6   DAVID J. MERRILL, P.C.                       MESERVE MUMPER & HUGHES LLP
 7

 8   By:   /s/ David J. Merrill                   By:   /s/ Anna Maria Martin
           DAVID J. MERRILL                             ANNA MARIA MARTIN
 9         Nevada Bar No. 6060                          Nevada Bar No. 7079
           10161 Park Run Drive, Suite 150              316 California Avenue, #216
10         Las Vegas, Nevada 89145                      Reno, Nevada 89509
           (702) 566-1935                               (702) 825-6060
11   Attorney for Plaintiff                       Attorneys for Defendant
12

13

14
                                            IT IS SO ORDERED:
15

16                                         __________________________
17                                         RICHARD F. BOULWARE, II
                                           UNITED STATES DISTRICT JUDGE
                                           United States District Court
18                                          DATED: October 23, 2018.
19

20

21

22

23

24

25

26

27

28
                                              3
